DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
Response to Amendment
The amendment filed on August 24, 2021 has been entered. Claims 1-10, and 16 have been canceled. Claims 11-15, 17-21 remain pending in the application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 17-21 are rejected as being unpatentable.
Claims 11-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over England et al., US 20090065500 (hereafter England et al.)  and further in view of Groll, US 20110162535 (hereafter Groll).  
Regarding claim 11, England et al. teaches
“A cooking vessel comprising:” ( abstract teaches induction cooking utensil)

    PNG
    media_image1.png
    692
    1040
    media_image1.png
    Greyscale

Annotated Fig. 9 of England et al. teaches a double walled vessel with vacuum between walls
“an outer body having a flat bottom portion and an upgoing wall portion;” (Fig. 9 and paragraph [93] teaches outer body 370 with a flat bottom portion and an up going wall portion)
“ an inner body having a flat bottom portion and an upgoing wall portion,” (Fig. 9 and paragraph [93] teaches inner body 310 with a flat bottom portion and an up going wall portion)
“said inner body positioned within said outer body such that a space is provided between the upgoing wall portions of said outer and inner bodies, and between the flat bottom portions of said outer and inner bodies, each of said outer body and said inner body being pot-shaped;” (Fig. 9 and paragraph [93] teaches gap 306 between inner body 310 and outer body 370 “inner wall 310 nested within the outer wall 370”. Fig. 9 further teaches inner and outer bodies 310 and 370 are pot-shaped )
“and a bottom plate arranged in the space between the flat bottom portions of said outer and inner bodies,” (Fig. 9 and paragraph [94] teaches bottom plate 312 in gap 306 between inner and outer bodies 310 and 370.)
“ wherein said outer body  has an upper rim connected to an upper rim of said inner body in a vacuum-tight manner wherein  a vacuum exists between said outer body and said inner body,” (Paragraph [15] teaches a gap between the inner and outer walls and a vacuum formed within the gap. A continuous joint, 320, joins inner body 310 to outer body 370 at their respective upper rims thereby defining and fully enclosing gap 306.)
 “said bottom plate being in contact with the flat bottom portions of said inner body and said outer body without a material-bonding connection.” (England et al. teaches a bottom plate that is connected to the inner body by a material-
Groll is from the same field of cooking vessels as the instant claim and teaches a cookware with multiple plates. Groll solves the same problem of vacuum bonding of a plate inside inner and outer bodies of the cookware wherein vacuum bonding corresponds to a connection without material-bonding in the instant claim. Groll teaches in Paragraph [26] and Fig. 1-2 “in the evacuated condition of the vacuum, the sheets 6 and 8 tightly engage the core plate 4 to ensure that no voids are present at the interface”. Here, sheets 6 and 8 correspond to inner and outer bodies and core 4 corresponds to the bottom plate of the instant claim. Thus the technique of vacuum bonding a core material between two different plates are established in the prior art.

    PNG
    media_image2.png
    282
    585
    media_image2.png
    Greyscale

Fig. 2 of Groll teaches bottom plate 4 in contact with inner and outer bodies 6 and 8, respectively, through vacuum bonding 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the bottom portion of the cooking vessel as taught by England et al. to use vacuum bonding to connect bottom plate with inner and outer bodies as taught by Groll. One of ordinary skill in the art would have been motivated to do so to prevent thermal warpage of the cookware “due to the differences in thermal expansion properties between the core 4 and the sheets 6 and 8” as taught in paragraph [26] of  Groll. Since the technique to vacuum bonding a core material between two different plates of a cooking vessel was known in the prior art the claim would have been obvious to yield predictable results. MPEP § 2143, D.)
 Regarding claim 12, England et al. teaches
“The cooking vessel of claim 11, wherein said bottom plate is multi-layered.” (Paragraph [94] and Fig. 9 teaches bottom plate 312 is defined by “the spreader layer 317 ….and by the target layer 318 within the bottom portion 303” )
Regarding claim 13, England et al. teaches
“The cooking vessel of claim 11, wherein distance holders are arranged between said bottom plate and the bottom portion of said outer body such that a distance is defined between said bottom plate and the flat bottom portion of said outer body.” (Fig. 9 of England does not explicitly teach distance holders. Fig. 2 of England teaches getter material 23 connected to outer body, and Fig. 4A teaches getter material 46 connected to the inner body. Hence the position and amount of the getter material is a design choice. Even though England teaches getter material to improve vacuum, presence of getter material between bottom plate and outer body creates a physical distance between them and hence these getter materials correspond to distance holders in the instant claim.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have added the getter materials as taught in Fig. 2 and 4A to the cooking device in Fig. 9 between bottom plate 312 and outer body in England. One of ordinary skill in the art would have been motivated to do so to preserve the vacuum which “resist the transfer of heat from the inner wall to the outer wall” as taught in abstract of England.)
Regarding claim 14, England et al. teaches
“The cooking vessel of claim 11, wherein the flat bottom portion of said outer body has a recess, the cooking vessel further comprising: an additional bottom plate inserted into the recess in vacuum-tight relationship.” (The claimed element “inserted into the recess in vacuum-tight relationship” is a product by 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have added the recess and additional bottom plate as taught in 4A to the cooking device in Fig. 9 in England. One of ordinary skill in the art would have been motivated to do so to attain “a high enough thermal resistance between the inside of the inner wall 41 and the outside of the outer wall 42 to maintain a relatively cool outer shell” as taught in paragraph [70] of England.)

    PNG
    media_image3.png
    475
    622
    media_image3.png
    Greyscale

Fig. 4A of England et al. teaches electrically insulating plate 44 joined by an air-tight vacuum joint 47 to the outer body 42 of the cooking vessel
Regarding claim 15, England et al. teaches
“The cooking vessel of claim 14, wherein said additional bottom plate is formed of an electrically-resistive material.” (Fig. 4A, paragraph [70-71] teaches a cooking utensil where the outer wall 42 includes a recess 44 formed of an electrically insulated material.)
Regarding claim 17, England et al. teaches
“The cooking vessel of claim 11, wherein at least one of said outer and inner bodies is multi-layered.”
Regarding claim 18, England et al. teaches
“The cooking vessel of claim 17, wherein an inner layer of said outer body is of a heat-conductive material.” (Fig. 1A and paragraph [61] teaches a reflective layer 17 of the outer body 14, the layer 17 is on the vacuum side hence inner side of the outer body and  “the reflective layer 17 may be formed of a conductive material such as a metal (e.g., pure or alloy forms of gold, silver, aluminum, palladium, nickel, etc.)”.)

    PNG
    media_image4.png
    491
    600
    media_image4.png
    Greyscale

Fig. 1A of England et al. teaches conducting layer 17 on outer body 14
Regarding claim 19, England et al. teaches
“The cooking vessel of claim 17, wherein an outer layer of said inner body is of a heat-conductive material.” (Fig. 9, Paragraphs [94] teaches a heat spreader layer (317) made of aluminum on the outer surface of inner body 310 which is at the side of vacuum 306)
Regarding claim 20, England et al. teaches
“The cooking vessel of claim 11, wherein said outer and inner bodies and said bottom plate are assembled in a vacuum chamber.” (This is a product by process claim and hence patentability of the product, vessel, does not depend on its method of production, “assembled in a vacuum chamber”. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113-I. Paragraph [65] and Fig. 1A-1B teaches “the gap 15 between the inner and outer walls may be evacuated during the joining process, or the joining process may take place in a vacuum chamber.” Paragraph [84] and Fig. 7 teaches “The gap 106 may be filled with a gas in any of a variety of ways including, and not limited to, assembling the cooking utensil 100 in a chamber filled with the gas at a desired pressure”.)

    PNG
    media_image5.png
    565
    496
    media_image5.png
    Greyscale

Fig. 7 of England et al. teaches gap 106 can be assembled in a cooking chamber of filled with gas subsequent to joining through passage 108
Regarding claim 21, England et al. teaches
“The cooking vessel of claim 11, wherein the vacuum is generated after said inner body is assembly into said outer body.” (Paragraph [84] and Fig. 7 teaches “filling the gap 106 with the gas at a desired pressure subsequent to joining the 
Response to Arguments
Applicant’s arguments filed on August 24, 2021 with respect to claim(s) 11-15, 17-21 have been fully considered but are not persuasive. The applicant amended claim 11 and 13 and argued that this makes the cooking vessel distinguishable over England and Groll. The amendments “up going” wall, “pot-shaped” body and bodies joined at the “upper rim” are explicitly taught in England as discussed above. Claim 13 is amended to recite distance holder which is also taught in England. 
In response to applicant’s argument on page 8 of the remark that one of ordinary skill in the art would not combine England and Groll, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, England teaches a cooking vessel with two walls having a vacuum between them. A bottom plate is arranged between the two walls. The purpose of the bottom plate is to have an evenly heated cooking surface as taught in paragraph [94] of England “the outer surface 312 is defined by the spreader layer 317 within the side wall portions 304 and by the target layer 318 within the bottom portion 303…. Heat is generated in the target layer 318 of the inner wall 310 by a magnetic field generated by an induction coil of an induction cooktop. The spreader layer 317 conducts the heat generated in the target layer 318 to the cooking layer 316 while also spreading that heat more evenly so that the majority of the cooking layer 316 within both the bottom portion 303 and the side wall portions 304 of the cooking utensil 300 is able to provide a more evenly heated cooking surface.” The vacuum between 312 and outer body reduces heat conduction to the outer wall. However, the plate 312 is materially bonded to the inner wall in England.
Groll teaches a griddle plate which is also a cooking vessel as taught in England. Groll teaches a core material vacuum bonded between inner and outer bodies of the cookware. The purpose of the core material is to improve heat conduction wherein “the first sheet remains in intimate contact with an upper 
The applicant further argues on page 8 that

    PNG
    media_image6.png
    138
    815
    media_image6.png
    Greyscale

Both England and Groll teach cooking utensils to cook food. There is no teaching in England that this vessel is used only to boil fluid.
The applicant further argues on page 8

    PNG
    media_image7.png
    193
    868
    media_image7.png
    Greyscale

The griddle plate taught in Groll is a three dimensional cooking object with two plates and a core material between them hence the plates have a clear spatial relationship. 
In response to applicant's argument that Groll is non analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Groll is from the same field of cooking vessels as the instant claim and teaches a cookware with multiple plates. Groll solves the same problem of avoiding material bonding of a plate inside inner and outer bodies of the cookware.
In response to applicant's arguments against the references individually on pages 5-10, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant argues that Groll does not meet different limitations however fails to recognize the 103 rejection combining the teachings from England and Groll.
Applicant's arguments in page 5-10 do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the 
Applicant's arguments in page 5-10 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument that Groll does not teach bending out of the bottom plate on page 8-9, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No. US 9242286(hereafter ‘286) in view of England et al. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claim 1 and 2 of ‘286.
However, ‘286 does not mention having a space between wall portions of inner and outer metal sheet.  England et al. teaches in Fig. 9 and paragraph [93] gap 306 between inner wall 310 and outer wall 370 as “inner wall 310 nested within the outer wall 370”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the cooking vessel of ‘286 to include vacuum between two walls as taught by England et al. One of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761         

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761